DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 59 is objected to because of the following informalities: 
Claim 59 recites:
“59. An air filter cartridge comprising: 
a filter media extending along a longitudinal axis between opposite first and second ends, the filter media defining an open interior volume and an outer perimeter;
b. an open end cap…” Emphasis added.

The phrase “filter media” should be “a filter media”.  
Appropriate correction is required.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al., US 2015/0101295 A1 (“Thompson”) or alternatively, under 35 U.S.C. 103 as being obvious over Thompson. Claims 3 and 14–16, 47, 51–54 and 57–58 are rejected under 35 U.S.C. 103 as being obvious over Thompson. Claims 4 and 17 are rejected under 35 U.S.C. 103 as being obvious over Thompson in view of Osendorf et al., US 2017/0232374 A1 (“Osendorf”). Claims 55–56 are rejected under 35 U.S.C. 103 as being obvious over Thompson in view of Osendorf and Duffy, US 2006/0037296 (“Duffy”).
Claim 1 is directed to an air filter cartridge. The air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter 
Here, the limitation of “air filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Thompson discloses a filter cartridge (i.e., filter element 30). Thompson Fig. 2, [0047].  The filter cartridge 30 comprises a filter media 71 extending along a longitudinal axis between the opposite first (i.e., the end where the upper end cap 73 locates) and second ends (i.e., the end where the lower end cap 74 locates). Id. at Fig. 2, [0054].  The filter media 71 defines an open interior volume (i.e., central cavity 72) and an outer perimeter (i.e., the outer perimeter of filter media 71). Id. at Fig. 2, [0054].  The filter cartridge also comprises an open end cap (i.e., upper end cap 73) disposed at the filter media 71 first end. Id. at Fig. 2, [0054].  The filter cartridge 30 comprises a seal arrangement (i.e., sealing member 90) disposed in the groove 86 of annular body 78, which is part of the open end cap 73. Id. at Fig. 12, [0057]. The seal arrangement 90 has a profile varying in an axial direction between a first radial plane and a second radial plane such Id. at Fig. 12. The seal arrangement 90 is disposed about the filter media outer perimeter. Id. at Fig. 12. The filter cartridge 30 also comprises a plurality of axially extending channels (i.e., receiving slots 132) recessed within the open end cap 73 and extending through the first radial plane defined by the seal arrangement 90. Id. at Fig. 12, [0070]. The plurality of axially extending channels 132 have a radial facing open side. Id. at Fig. 12, [0070]. 
Alternatively, the limitation of “a plurality of axially extending channels” could correspond to groove 86. Id. at Fig.  2, [0056]. Groove 86 is an axially extending channel because it is sinusoidal shaped, and the peak of the sinusoidal shape extends axially. Id. at Fig. 2, [0056]. It is noted that while the specific disclosure only shown one groove 86 (i.e., one axially extending channels), Thompson provides an alternative embodiment of an open end cap 206 with two axially extending channels 304 and 306. Id. at Fig.  29, [0084]. It would have been obvious to add a second axially extending channel 86 to the open end cap 73 as such design is recognize in the open end cap art as a suitable sealing arrangement. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).

    PNG
    media_image1.png
    717
    962
    media_image1.png
    Greyscale

Claim 2 is directed to the filter cartridge of claim 1, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap.
Thompson discloses that the plurality of axially extending channels 132 are disposed on a radially inward side of the open end cap 73. Thompson Fig. 12, [0070]. While Thompson’s seal arrangement 90 are disposed on a radially outward side of the open end cap 73, Thompson also discloses that the sealing member 90 could be located along the inside diameter of the end cap body 78. Thompson Fig. 12, [0069].
Claim 3 
Thompson’s seal arrangement 90 is disposed on a radially outward side of the open end cap 73. Thompson Fig. 12, [0057]. Additionally, Thompson’s plurality of axially extending channels 86 as modified in claim 1 are disposed on a radially outward side of the open end cap 73. Id. at Fig.  2, [0056]. 
Claim 14 is directed to the air filter cartridge of claim 1. The air filter cartridge further comprises a plurality of circumferentially spaced extension members extending from an end face of the open end cap. The plurality of axially extending channels are disposed within the extension members. The channels are configured to engage with corresponding ribs provided on a filter assembly housing. 
Claim 3 is directed to the filter cartridge of claim 1, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.
Thompson does not disclose that the filter cartridge 30 further comprises a plurality of circumferentially spaced extension members extending from an end face of the open end cap 73 or that the channels are configured to engage with corresponding ribs provided on a filter assembly housing. 
Thompson discloses an alternative embodiment of an open end cap (i.e., interface member 206) that comprises a plurality of circumferentially spaced extension members (i.e., projecting catch 312 and tangs 310) extending from an end face of the open end 206. Thompson Fig. 32, [0088]. The plurality of axially extending channels (i.e., the recess formed on tangs 310) are disposed within the extension member 312 and 310. Id. at Fig. 30. The channels are configured to engage with corresponding ribs provided on a filter assembly housing (i.e., end cap 244). Id. at Figs. 24 and 28, [0088]. 

    PNG
    media_image2.png
    729
    1097
    media_image2.png
    Greyscale

It would have been obvious to use Thompson’s alternative embodiment of end cap 206 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, the seal arrangement (i.e., sealing member 298 and 302 disposed in groove 304 and 306) and the plurality of axially extending channels (i.e., the recess in tangs 310 adjacent to catch 312) would be disposed on a radially outward side of an open end cap (i.e., open interface member 206). Id. at Fig. 29, [0084] and [0088].  
Claim 4 is directed to the filter cartridge of claim 1. The end cap is formed from polyurethane. Claim 17 is directed to the filter cartridge of claim 14, the end cap is formed from polyurethane.
Thompson does not explicitly discloses that its end cap 73 is formed from polyurethane.
In the analogous art of air filters, Osendorf discloses that its end cap 70 is made of polyurethane because of its soft and compressible property. Osendorf Fig. 3, [0185]. It would have been obvious for Thompson’s end cap 73 to be made of polyurethane as polyurethane is 
Claim 47 is directed to an air cleaner assembly. The air cleaner assembly comprises an openable cleaner housing defining an interior having a radial cavity. The housing includes a plurality of axially extending ribs at an outlet end of the housing. The air cleaner assembly comprises the air filter cartridge of claim 14. The filter cartridge is removably disposed within the housing interior radial cavity. The plurality of extension members extend into pockets defined in the housing.
Thompson discloses an air cleaner assembly (i.e., filter module 20). Thompson Fig. 1, [0047]. Thompson also discloses that the filter module 20 comprises an openable cleaner housing (i.e., head assembly 24 and cup-shaped canister 28) defining an interior having a radial cavity. Id. at Fig. 1, [0047]. The filter cartridge is removably disposed within the housing interior radial cavity. Id. at Fig. 1. The plurality of extension members (i.e., 310 and 312 as discussed in claim 14) extend into pockets (i.e., guides 264). Id. at Fig. 24, [0081]. 
Thompson does not explicitly disclose that the housing includes a plurality of axially extending ribs at an outlet end of the housing. Additionally, Thompson does not explicitly discloses that its pockets 264 are defined in the housing. 
However, Thompson discloses that its open end cap 206 could be coupled to the filter housing in any suitable manner. Id. at [0072]-[0073]. It would have been obvious for Thompson’s housing 24 and 28 to have a plurality of ribs at an outlet end of the housing (i.e., the ribs as shown in Figs. 24 or 28 as discussed in claim 14). Id. at Fig. 28, [0088]. Additionally, it would also have been obvious for Thompson’s housing 24 and 28 to include pockets 264  as 
Claim 51 is directed to the air cleaner assembly of claim 47.  At least some of the plurality of extension members are provided with a guide member located at the distal end of the air filter cartridge. The housing outlet end includes one or more guide walls. During installation of the air filter cartridge into the housing, the guide member contacts the one or more guide walls to guide the plurality of extension members into the pockets defined in the housing. 
Modified Thompson discloses that the plurality of extension members 310 and 312 are provided with a guide member (i.e., projecting catch 312) located at the distal end of the air filter cartridge (i.e., end cap 206 of filter cartridge 30 as discussed in claim 14). Thompson Fig. 30, [0088]. The housing outlet end includes one or more guide walls (i.e., the wall of pocket 264 as modified in claim 47). Id. at Fig. 24, [0089]. During installation of the air filter cartridge 30 into the housing of 24 and 28, the guide member 312 contacts the guide walls of pocket 264 to guide the plurality of extension members (312 and 310) into the pockets defined in the housing as modified in claim 47. Id. at Figs. 24 and 28, [0089]. 
Claim 15 is directed to the filter cartridge of claim 14, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap. Claim 57 is directed to the air cleaner assembly of claim 51, the seal arrangement and the plurality of axially extending channels are disposed on a radially inward side of the open end cap.
Thompson does not disclose that the seal arrangement on the alternative embodiment of end cap 206 and the plurality of axially extending channels are disposed on a radially inward side of the open cap. 
However, Thompson discloses that its seal arrangement could be likewise located along the inside diameter of the end cap body. Thompson [0069]. Additionally, Thompson discloses an alternative embodiment where the axially extending channels on tangs 223 are disposed on a radially inward side of an end cap 221. Thompson Fig. 20, [0073]. It would have been obvious for the seal arrangement and plurality of axially extending channels to be disposed on a radially inward side of the open end cap 206 because such design is recognized in the open end cap art to be suitable for air filtrations. 
Claim 16 is directed to the filter cartridge of claim 14, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap. Claim 58 is directed to for the air cleaner assembly of claim 51, the seal arrangement and the plurality of axially extending channels are disposed on a radially outward side of the open end cap.
Thompson discloses that the seal arrangement 298 and 302 of open end cap 206 and the plurality of axially extending channels (i.e., 310 and 312) are disposed on a radially outward side of the open end cap. Thompson Fig. 29, [0084]. 
Claim 52 is directed to the air cleaner assembly of claim 51. Each of the extension members is provided with a guide member.
Modified Thompson discloses that each of its extension members 310 and 312 is provided with a guide member 312. Thompson Fig. 29, [0088].  
Claim 53 is directed to the air cleaner assembly of claim 51. The guide members are connected together by a common structure.
Modified Thompson discloses that the guide members 312 are connected together by a common structure (i.e., annular body 290. Thompson Fig. 29, [0084]. 
Dhiman as modified discloses that its guide members (i.e., tips of Braunheim’s pin 7) are connected together by a common structure, which is the tapered face 30 of Dhiman’s end cap 18. Dhiman Fig. 7A, [0028]. 
Claim 54 is directed to the air cleaner assembly of claim 51. The guide members are at least partially embedded into the extension members.
Modified Thompson discloses that the guide members 312 are partly embedded into the extension members as guide member 312 is the tip of extension member of 310 and 312. Thompson Fig. 29, [0088].  
Claim 55 is directed to the air cleaner assembly of claim 51. The guide members are formed from a material that is harder than a material used to form the extension members. Claim 56 is directed to the air cleaner assembly of claim 54. The extension members are formed from polyurethane and the guide members are formed from a material selected from the group of acrylonitrile butadiene styrene or polypropylene plastic.
Thompson in view of Osendorf discloses that its end cap 73 is made of polyurethane as discussed in claims 4 and 17 because Osendorf discloses that polyurethane is recognized in the air filtration end cap art as being suitable for end cap materials due to its soft and compressible property. It would have been obvious for Thompson’s alternative end cap 206 to be made of polyurethane for the same reason as discussed above. With this modification, it is well within the ambit of one of ordinary skill in the art to figure out that the extension members 310 and 312 would also be made of polyurethane because they are formed as an integral part of end cap 206, and it would be easier for manufacturing purposes for an integral part to be made of the same materials. 
As for the limitation of “the guide members are formed from a material selected from the group of acrylonitrile butadiene styrene or polypropylene plastic,” in the analogous art of filter gaskets, Duffy teaches extending ribs 76 formed of polypropylene. Duffy, Fig.4, [0017] and [0018]. Duffy further teaches that extending ribs provide a low friction surface, which allows the framed filter to easily slide into a filter housing. Duffy, [0017].  It would have been obvious to add Duffy’s extending ribs on top of Thompson’s extension member 310 and 312 to permit easy insertion of Thompson’s extension member 310 and 312 into pockets 264. Duffy, Fig.4, [0017]. Polypropylene is harder than polyurethane. 
Claim 59 is directed to an air filter cartridge. The air filter cartridge comprises a filter media extending along a longitudinal axis between opposite first and second ends. The filter media defines an open interior volume and an outer perimeter. The filter cartridge comprises an open end cap disposed at the filter media first end. The filter cartridge comprises a seal arrangement disposed on the open end cap. The seal arrangement has a profile varying in an axial direction between a first radial plane and a second radial plane such that a first circumferential segment of the profile is closer to the filter media first end as compared to a second circumferential segment of the profile. At least a portion of the seal arrangement is either disposed within the filter media open interior volume or about the filter media outer perimeter. The filter cartridge also comprises a plurality of axially extending channels recessed within the open end cap and extending through the first radial plane defined by the seal arrangement. The plurality of axially extending channels each having a radial facing open side.
Here, the limitation of “air filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Thompson discloses a filter cartridge (i.e., filter element 30). Thompson Fig. 2, [0047].  The filter cartridge 30 comprises a filter media 71 extending along a longitudinal axis between the opposite first (i.e., the end where the upper end cap 73 locates) and second ends (i.e., the end where the lower end cap 74 locates). Id. at Fig. 2, [0054].  The filter media 71 defines an open interior volume (i.e., central cavity 72) and an outer perimeter (i.e., the outer perimeter of filter media 71). Id. at Fig. 2, [0054].  The filter cartridge also comprises an open end cap (i.e., upper end cap 73) disposed at the filter media 71 first end. Id. at Fig. 2, [0054].  The filter cartridge 30 comprises a seal arrangement (i.e., sealing member 90) disposed in the groove 86 of annular body 78, which is part of the open end cap 73. Id. at Fig. 12, [0057]. The seal arrangement 90 has a profile varying in an axial direction between a first radial plane and a second radial plane such that a first circumferential segment of the profile is closer to filter media first end, as compared to a second circumferential segment of the profile. Id. at Fig. 12. The seal arrangement 90 is disposed about the filter media outer perimeter. Id. at Fig. 12. The filter cartridge 30 also comprises a plurality of axially extending channels (i.e., receiving slots 132) recessed within the open end cap 73 and extending through the first radial plane defined by the seal arrangement 90. Id. at Fig. 12, [0070]. The plurality of axially extending channels 132 have a radial facing open side. Id. at Fig. 12, [0070].

    PNG
    media_image1.png
    717
    962
    media_image1.png
    Greyscale

Response to Arguments
35 USC § 112(b) Rejections

The examiner withdraws the 35 USC § 112(b) rejections as the applicant has amended the claim to overcome the rejection. 
35 USC §§ 102 & 103 Rejections

The applicant has amended independent claims 1 and 59 to recite the new limitation of “a plurality of axially extending channels recessed within the open end cap and extending through the first radial plane defined by the seal arrangement, at least some of the plurality of axially 
The applicant then argues that claims 1 and 59 are patentable over the previously cited prior art (i.e., Dhiman, Nichols, Braunheim and Duffy) as the previously cited prior art does not teach the newly added limitation. Id. at p. 7. Additionally, the applicant argues that Dhiman in view of Nichols does not disclose the claimed varying profile seal arrangement and axially extending channels that extend through the first radial plane defined by the varying profile because the modification would not result in the slots 32 of Dhiman extending through the first radial plan of the varying profile seal arrangement as Dhiman is silent to the relative depth of the slot 32 with respect to the location of seal 34. Id. at p. 8. 
The applicant also argues that the single pin 7 of Braunheim is formed as an extension on a collection pot 5 of a fuel filter rather than being recessed within an end cap. Id. at p. 8. The pin 7 of Braunheim is received by a channel 10 that is shown at Figure 4 has a smooth cylindrical surface with no portion of the channel 10 extending into a portion of the pin 7. Therefore, the modification is deficient as it fails to teach the axially extending channels that are recessed in the open end cap. Id. The applicant further argues that the slots 32 of Dhiman and pin 7 of Braunheim cannot be simultaneously relied upon in asserting a rejection of the claims. Id. at p. 9. Lastly, the applicant argues that the cited reference does not teach the concept of using extension members and slots in the same structure and there is no rationale provided in the cited prior arts for doing so. Id.
Applicant’s arguments with respect to claims 1 and 59 have been considered but are moot because the new ground of rejection does not rely on the Dhiman or Braunheim reference 
Applicant’s amended claims 1, 59 are rejected under 35 U.S.C. 102(a)(1), or alternatively, rejected under 35 U.S.C. 103 as being obvious over Thompson. Corresponding dependent claims are rejected under 35 U.S.C. 103 over Thompson in further view of Osendorf and Duffy.  Details are provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776